[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                              No. 09-15191                  MAY 12, 2010
                          Non-Argument Calendar              JOHN LEY
                                                               CLERK
                        ________________________

                 D. C. Docket No. 09-00318-CV-FTM-99SPC

DAVID FERNANDES,


                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (May 12, 2010)

Before TJOFLAT, EDMONDSON and BIRCH, Circuit Judges.

PER CURIAM:

     In this case, an Administrative Law Judge (“ALJ”) denied David
Fernandes’s application for supplemental security income (“SSI”), 42 U.S.C. §

1383(c)(3), the Appeals Council denied Fernandes’s request for review, and the

denial operated as the Commissioner’s final decision. Fernandes thereafter

challenged the Commissioner’s decision in the United States District Court for the

Middle District of Florida. That court affirmed. Fernandes now appeals, arguing

that substantial evidence does not support the ALJ’s finding that he was not

disabled on the ground that he could perform work available in the national

economy. Specifically, Fernandes asserts that the hypothetical question posed by

the ALJ to the vocational expert did not comprise all of Fernandes’s alleged

impairments.

      We review the ALJ’s factual findings with deference and the ALJ’s legal

conclusions with close scrutiny. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir.

2001). We will not reweigh the evidence, make credibility determinations, or

substitute our judgment for that of the ALJ, but instead will review the record to

determine if substantial evidence supports the ALJ’s decision. Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005). “Substantial evidence is less than a

preponderance, but rather such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Id.

      An individual claiming SSI benefits bears the burden of demonstrating the



                                          2
existence of a disability as defined by the Social Security Act (“Act”). Id. A

claimant is considered disabled “if he is unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C.

§ 1382c(a)(3)(A).

      The social security regulations establish a “five-step sequential evaluation

process” to determine whether an SSI claimant is disabled. Crayton v. Callahan,

120 F.3d 1217, 1219 (11th Cir. 1997) (quotation omitted). The ALJ must evaluate:

(1) whether the claimant is engaging in substantial gainful employment;

(2) whether the claimant has a severe impairment; (3) whether the severe

impairment meets or equals an impairment in the listed impairments; (4) whether

the claimant has the residual functional capacity (“RFC”) to perform his past

relevant work; and (5) whether, in light of the claimant’s RFC, age, education, and

work experience, there is other work that the claimant can perform. See Phillips v.

Barnhart, 357 F.3d 1232, 1237-39 (11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

      If the claimant proves that he cannot perform his past relevant work at step

four, the burden shifts to the Commissioner to show, at step five, that there is other



                                           3
work available in the national economy that the claimant can perform. Jones v.

Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). If the ALJ finds that the claimant is

able to perform other work, the ALJ “must articulate specific jobs that the claimant

is able to perform, and this finding must be supported by substantial evidence, not

mere intuition or conjecture.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.

2002). One way in which the ALJ may determine whether the claimant is able to

perform other work is by posing a hypothetical question to a vocational expert.

See id. “In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Id. Nevertheless, the ALJ’s hypothetical question “need

only include the claimant’s impairments,” as opposed to “each and every

symptom” allegedly suffered by the claimant but either not supported by medical

records or alleviated by medication. Ingram v. Comm’r of Soc. Sec., 496 F.3d
1253, 1270 (11th Cir. 2007) (quotation omitted).

      In this case, the ALJ’s hypothetical question to the vocational expert was not

deficient in that it omitted some of Fernandes’s alleged impairments. Notably,

Fernandes has failed to show that these alleged impairments had support in the

record such that the ALJ needed to account for them in the hypothetical.

      The judgement of the district court affirming the Commissioner’s decision



                                          4
is, accordingly,

      AFFIRMED.




                   5